                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

_______________________________________
                                       )
DERYCK LONG,                           )
                                       )
            Petitioner,                )
                                       )                      Civil Action No.
            v.                         )                      17-12064-FDS
                                       )
SEAN MEDEIROS,                         )
                                       )
            Respondent.                )
_______________________________________)

                     ORDER ON CERTIFICATE OF APPEALABILITY

SAYLOR, J.

       This is a petition seeking a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

Petitioner Deryck Long was convicted of first-degree murder and illegal possession of a firearm.

The Court has denied his petition for a writ of habeas corpus. He can only appeal that denial if

he receives a certificate of appealability. For the following reasons, the Court will certify the

appealability of this denial only as to Long’s Sixth Amendment claim.

       A certificate of appealability will issue only if the petitioner “has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). That standard is

satisfied by “demonstrating that jurists of reason could disagree with the district court’s

resolution of [petitioner’s] constitutional claims or that jurists could conclude the issues

presented are adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537

U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)). That standard must

be independently satisfied as to “each and every issue raised by a habeas petitioner.” See Bui v.

DiPaolo, 170 F.3d 232, 236 (1st Cir. 1999).

       The Court concludes that jurists of reason could disagree as to whether Long’s counsel
rendered ineffective assistance in violation of the Sixth Amendment by failing to introduce CSLI

data to discredit Forde, a witness who provided critical testimony for the Commonwealth, and by

failing to investigate that data sufficiently. The relevant standard is not, however, satisfied as to

his claim under the Fourth Amendment that Forde’s testimony should have been suppressed

because it was insufficiently attenuated from the illegal wiretap.

       Accordingly, a certificate of appealability is GRANTED only as to Long’s claim that his

counsel rendered ineffective assistance in violation of the Sixth Amendment by failing to

introduce CSLI data to discredit Forde, and by failing to investigate that data sufficiently.

So Ordered.

                                                               /s/ F. Dennis Saylor
                                                               F. Dennis Saylor, IV
Dated: July 2, 2019                                            United States District Judge




                                                  2
